Citation Nr: 1541057	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In November 2010, the RO also denied the Veteran's claim of entitlement to service connection for heart disease associated with herbicide exposure.  The Veteran filed a timely notice of disagreement (NOD) in December 2010, after which a statement of the case (SOC) was issued in October 2013.  However, the Veteran did not thereafter perfect an appeal as to that particular issue; therefore, it is not before the Board.  See 38 C.F.R. §§ 20.200-202 (2015).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's current back disability, diagnosed as degenerative arthritis and scoliosis, did not have onset during active service or within one-year of service discharge, was first diagnosed many years after active service, and is otherwise etiologically unrelated to active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his service connection claim in March 2010, along with specific notice regarding how disability ratings and effective dates are assigned.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, private treatment records, and various lay statements.  To the extent that the Veteran has reported private treatment shortly after his discharge from active duty, he has also reported that his attempts to obtain such records were unsuccessful because the physician is deceased and the records no longer exist.  Moreover, the Veteran has had ample opportunity to submit private treatment records in support of his claim, or to authorize VA to obtain such records on his behalf.  The duty to assist is not always a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand to obtain any outstanding private treatment records is not required, as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was afforded a relevant VA examination in August 2013, and an addendum opinion was obtained in October 2013.  The examination and opinions are adequate to adjudicate the Veteran's claim on appeal because they were based on a review of the Veteran's medical history and records, a thorough examination, and appropriate diagnostic tests; moreover, the VA examiner's opinion is properly supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Back Disability  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran submitted his formal claim of entitlement to service connection for a back disability in March 2010.  He attributed a back condition to an injury in February 1969 when he was mounting a transmission on a 5-ton dump truck.  

Service treatment records document normal clinical evaluations upon enlistment examination in January 1967 and separation examination in January 1970, and the Veteran specifically denied any back conditions in contemporaneous reports of medical history.  Additional service treatment records document an isolated complaint of back pain in February 1969; a chest x-ray at the time was negative.  No additional complaints, treatment, or diagnosis of a back disability is noted within service treatment records.  

Following his March 2010 formal claim, the Veteran submitted a lay statement by his former spouse which reported that the Veteran's back went out in 1980 and that he has experienced back problems ever since.  Additional lay statements submitted in November 2013 report that the Veteran has had considerable back pain since active service which was treated by physicians and chiropractors.  The Veteran's 2010 notice of disagreement (NOD) reported that he was seen by a private physician shortly after discharge from active service, although such records no longer exist because the physician is deceased.  He stated that his back condition started on active duty and has existed since that time.  

The Veteran was afforded a VA examination in August 2013.  He reported a back injury during active service as a result of repairing a dump truck transmission which required him to crawl under the truck and use his legs to hold the transmission in place.  He reported that he sought treatment the following day and was given heat treatment but nothing more.  He stated that he had been treated by chiropractors and osteopaths since release from active service, which provided some short-term relief, but that his back had bothered him ever since the incident during active service.  Following a physical examination, the VA examiner diagnosed the Veteran with degenerative arthritis and scoliosis.  Significantly, the examiner noted that he had not yet reviewed the Veteran's claims file.  Therefore, the examiner provided a conditional opinion that if the Veteran's in-service back injury and post-service private treatment were documented as described, then it was at least as likely as not that the Veteran's current back condition had onset during and was the result of his active service.  

The VA examiner provided a subsequent addendum opinion in October 2013, after having had the opportunity to review the Veteran's claims file.  He acknowledged his previous conditional opinion and stated that while it was feasible that the Veteran injured his back as described, there was no record of such an injury in service treatment records contained within the claims file.  He noted the one complaint of back pain during active service in February 1969, with no noted back complaints at enlistment or discharge.  Additionally, the examiner noted that there was no evidence within the claims file to support the Veteran's reports of ongoing treatment for a back condition.  In sum, the examiner stated that there was not enough evidence to link a single episode of back pain in February 1969 with the Veteran's current back condition.  Therefore, he opined that it was not likely that the Veteran's current back condition was related to the single episode of back pain for which the Veteran was treated in February 1969.  

After a thorough review of the claims file, the Board finds that service connection is not warranted for a current back disability.  As noted above, aside from an isolated complaint of back pain in February 1969, service treatment records are silent for a chronic back disorder, including a negative physical examination at discharge, at which time the Veteran specifically denied any back problems.  The Veteran has claimed that his back injury is due to an in-service injury resulting from an auto repair, which injury required him to seek private treatment shortly after service discharge and since that time.  To the extent that the Veteran is competent to report that he was injured during service and treated since service discharge, the Board finds such statements are of limited probative value given their inconsistency with the evidence of record, including the lack of in-service records corroborating the claimed injury and a lack of supporting private treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Moreover, there is no evidence of chronic arthritis manifesting during active service or within one year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, post-service medical treatment records are silent as to any treatment for a back disorder until many years after the Veteran's discharge from service.  The absence of any related medical evidence for such an extended period after service weighs against a finding that the Veteran's claimed back condition had onset during active service or was continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board affords the greatest probative value to the August 2013 VA examination report and the October 2013 addendum opinion which concluded, following a review of the claims file and detailed physical examination, that the Veteran's current back condition was unrelated to active service, including the isolated episode of back pain in February 1969.  

In sum, because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a back disability is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, the Veteran must be afforded an additional, adequate VA examination.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The September 2010 VA audiology examination diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner noted that the Veteran's tinnitus was at least as likely as not associated with his hearing loss; however, then examiner then proceeded to render a positive nexus opinion regarding the Veteran's tinnitus and a negative nexus opinion regarding his bilateral hearing loss.  Notably, the examiner appears to have based his negative nexus opinion regarding the Veteran's current bilateral hearing loss solely on a lack of in-service hearing loss.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  Therefore, the VA examiner's opinion that the Veteran's current hearing loss disability is unrelated to his military service due to a lack of evidence of a hearing loss disability in service, based upon normal hearing examinations upon service enlistment and service discharge, is inadequate to decide the Veteran's claim.  Thus, the Veteran's claim must be remanded in order to comply with the holding of Hensley.  See id.; Barr, 21 Vet. App. at 312.  

Additionally, the Veteran has consistently reported that his hearing problems started during active service, due to his exposure to acoustic trauma under the same conditions which resulted in his service-connected tinnitus.  He has also consistently stated, including in his November 2013 VA Form 9 substantive appeal, that he was not afforded a hearing examination upon discharge from active service, and that any notation of an examination upon separation was by whisper test.  Therefore, upon remand, the VA examiner should also consider the Veteran's lay statements and reconcile them with the other evidence of record before rendering the requested opinion.  

Accordingly, this matter is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the September 2010 VA audiology examination.  If the September 2010 VA examiner is unavailable, an equally qualified examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his active service, including his reported in-service noise exposure.  

In doing so, the examiner must consider and comment upon the Veteran's lay statements regarding his in-service noise exposure and an asserted lack of hearing examination upon service discharge.  

Furthermore, in rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  

2.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the VA examiner for corrective action.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


